Name: 81/695/EEC: Commission Decision of 10 August 1981 establishing that the apparatus described as 'Bruker- time averaging computer, model B-E 50' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  mechanical engineering;  tariff policy;  information technology and data processing
 Date Published: 1981-09-05

 Avis juridique important|31981D069581/695/EEC: Commission Decision of 10 August 1981 establishing that the apparatus described as 'Bruker- time averaging computer, model B-E 50' may not be imported free of Common Customs Tariff duties Official Journal L 252 , 05/09/1981 P. 0039 - 0039COMMISSION DECISION of 10 August 1981 establishing that the apparatus described as "Bruker-time averaging computer, model B-E 50", may not be imported free of Common Customs Tariff duties (81/695/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 10 February 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Bruker-time averaging computer, model B-E 50", to be used for research into the nature of metal-non metal transition in liquid semiconductors and of the motion of ions in ionic conductors, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 23 June 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a computer; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus ; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Bruker-time averaging computer, model B-E 50", which is the subject of an application by the United Kingdom of 10 February 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 August 1981. For the Commission Edgard PISANI Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.